 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
ee _—————

 

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:20-mj-44-EJY
CHRISTOPHER JAMES Charging District: South Dakota-West. Div.
Defendant ) Charging District’s Case No. 19-cr-50167

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

Place: United States Courthouse Courtroom No.: TBD
515 Ninth Street, Room 302
Rapid City, SD 57701 Date and Time: TBD

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: January 30,2020 Gd) Resear
() (Judge *s signature

ELAYNA J. YOUCHAH, United States Magistrate Judge
Printed name and title

 

——— FILED _——— RECEIVED
_———- ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 30 2020

 

 

 

CLERK US DISTRICT COURT

DISTRICT OF NEVADA
BY: DEPUTY

 

 
